l
An unpub|isl‘Fed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

DAISY TRUST, ' No. 65430
Appellant,

vs.

THE COOPER CASTLE LAW FIRM, F n L E D
LLP,

Respondeiit. MAY l g 20th

CLE;§(§l!-`E TJ'PL$;.§EAEEMC,»`€I')“URT
‘“' 
ORDER DISMISSING APPEAL

Appellant has moved to voluntarily dismiss this appeal,
asserting that it is moot because the parties have stipulated to the relief
sought herein. Accordiiigly, the motion is granted, with the parties to bear
their own fees and costs, NRAP 42(\)), and we

ORDER this appeal DISl\/IISSED.

 

w C J
cc: Hon. Valorie J. Vega, District Judge
Law Offices of Michael F. Bohn, Ltd.
The Castle Law Group, LLP
Eighth District Court Clerk
SuPnEME Coul=rr
~§f»l
\/¢;»~, 1947.».  :  _l (o